 



Exhibit 10.1

 

FIRST AMENDED AND RESTATED
ADMINISTRATION AGREEMENT

 

THIS FIRST AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made as of June
17, 2019 by and between TP Flexible Income Fund, Inc., a Maryland corporation
(hereinafter referred to as the “Corporation”), and Prospect Administration LLC,
a Delaware limited liability company (hereinafter referred to as the
“Administrator”).

 

W I T N E S S E T H:

 

WHEREAS, the Corporation is an externally managed, non-diversified, closed-end
management investment company that has elected to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:

 

1.Duties of the Administrator.

 

(a)        Employment of Administrator.  The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation, for the period and on the terms and
conditions set forth in this Agreement.  The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below.  The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Corporation in any way or
otherwise be deemed agents of the Corporation.

 

 



 

 

 

(b)        Services.  The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Corporation.  Without limiting the generality of the foregoing, the
Administrator shall provide the Corporation with office facilities, equipment
and clerical, accounting, finance, legal, bookkeeping and record keeping
services at such facilities and such other services as the Administrator,
subject to review by the Board of Directors of the Corporation, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement. The Administrator shall also, on behalf of the Corporation,
conduct relations with custodians, depositories, transfer agents, dividend
disbursing agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, regulatory
authorities, insurers, banks and such other persons in any such other capacity
deemed to be necessary or desirable.  The Administrator shall make reports to
the Board of Directors of the Corporation of its performance of obligations
hereunder and furnish advice and recommendations with respect to such other
aspects of the business and affairs of the Corporation as the Administrator
shall determine to be desirable; provided that nothing herein shall be construed
to require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Corporation should purchase, retain or sell or any other investment advisory
services to the Corporation.  The Administrator shall be responsible for the
financial and other records that the Corporation is required to maintain and
shall prepare reports to stockholders, and reports and other materials filed
with the Securities and Exchange Commission (the “SEC”).  The Administrator will
provide on the Corporation’s behalf significant managerial assistance to those
portfolio companies to which the Corporation is required to provide such
assistance under the Investment Company Act or other applicable law. In
addition, the Administrator will assist the Corporation in determining and
publishing the Corporation’s net asset value, overseeing the preparation and
filing of the Corporation’s tax returns, and the printing and dissemination of
reports to stockholders of the Corporation, and generally overseeing the payment
of the Corporation’s expenses and the performance of administrative and
professional services rendered to the Corporation by others.

 

(c)        Sub-Administrators. The Administrator is hereby authorized to enter
into one or more sub-administration agreements with other service providers
(each a “Sub-Administrator”) pursuant to which the Administrator may obtain the
services of the service providers in fulfilling its responsibilities hereunder. 
Any such sub-administration agreements shall be in accordance with the
requirements of the Investment Company Act and other applicable federal and
state law and shall contain a provision requiring the Sub-Administrator to
comply with Sections 2 and 3 below as if it were the Administrator.

 

2.            Records.  The Administrator agrees to maintain and keep all books,
accounts and other records of the Corporation that relate to activities
performed by the Administrator hereunder and, if required by the Investment
Company Act, will maintain and keep such books, accounts and records in
accordance with that Act.  In compliance with the requirements of Rule 31a-3
under the Investment Company Act, the Administrator agrees that all records
which it maintains for the Corporation shall at all times remain the property of
the Corporation, shall be readily accessible during normal business hours, and
shall be promptly surrendered upon the termination of this Agreement or
otherwise on written request.  The Administrator further agrees that all records
which it maintains for the Corporation pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above.  Records shall be surrendered in usable
machine-readable form.  The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 



2

 

 

3.            Compliance. The Administrator has adopted and implemented written
policies and procedures reasonably designed to prevent violation of Federal
securities laws by the Administrator.  The Administrator shall provide the
Corporation, at such times as the Corporation shall reasonably request, with a
copy of such policies and procedures and a report of such policies and
procedures; such report shall be of sufficient scope and in sufficient detail,
as may reasonably be required to comply with Rule 38a-1 under the Investment
Company Act and to provide reasonable assurance that any material inadequacies
would be disclosed by such examination, and, if there are no such inadequacies,
the report shall so state.

 

4.            Confidentiality.  The parties hereto agree that each shall treat
confidentially the terms and conditions of this Agreement and all information
provided by each party to the other regarding its business and operations.  All
confidential information provided by a party hereto, including nonpublic
personal information pursuant to Regulation S-P of the SEC, shall be used by any
other party hereto solely for the purpose of rendering services pursuant to this
Agreement and, except as may be required in carrying out this Agreement, shall
not be disclosed to any third party, without the prior consent of such providing
party.  The foregoing shall not be applicable to any information that is
publicly available when provided or thereafter becomes publicly available other
than through a breach of this Agreement, or that is required to be disclosed by
any regulatory authority, any authority or legal counsel of the parties hereto,
by judicial or administrative process or otherwise by applicable law or
regulation.

 

5.Compensation; Allocation of Costs and Expenses

 

(a)        In full consideration of the provision of the services of the
Administrator, the Corporation shall reimburse the Administrator for the costs
and expenses incurred by the Administrator in performing its obligations and
providing personnel and facilities hereunder.

 

(b)        The Corporation will bear all costs and expenses that are incurred in
its operation and transactions and not specifically assumed by the Corporation’s
investment adviser (the “Adviser”), pursuant to that certain Investment Advisory
Agreement, dated as of March 31, 2019, by and between the Corporation and the
Adviser (the “Advisory Agreement”).  Costs and expenses to be borne by the
Corporation include, but are not limited to, those relating to: organization and
offering; calculating the Corporation’s net asset value (including the cost and
expenses of any independent valuation firms); expenses incurred by the Adviser,
Administrator or affiliates thereof payable to third parties, including agents,
consultants or other advisors (such as independent valuation firms, accountants
and legal counsel), in monitoring financial and legal affairs for the
Corporation and in monitoring the Corporation’s investments and performing due
diligence on its prospective investments; interest payable on debt, if any,
incurred to finance the Corporation’s investments; offerings of the
Corporation’s debt, common stock and other securities; investment advisory and
management fees; administration fees, if any, payable under this Agreement; fees
payable to third parties, including agents, consultants or other advisors,
relating to, or associated with, evaluating and making investments; transfer
agent and custodial fees; fees and expenses associated with marketing efforts
(including attendance at investment conferences and similar events); federal and
state registration fees; all costs of registration and listing the Corporation’s
securities on any securities exchange; federal, state and local taxes;
Directors’ fees and expenses; costs of preparing and filing reports or other
documents required by the SEC or any other governmental agency; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Corporation’s allocable portion of any fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; research and market data expenses
including, without limitation, news and quotation equipment and services;
computer software specific to the business of the Corporation; any unreimbursed
expenses incurred in connection with transactions not consummated; and all other
expenses incurred by the Corporation or the Administrator in connection with
administering the Corporation’s business, including payments under this
Agreement based upon the Corporation’s allocable portion of the Administrator’s
and the Adviser’s overhead in performing their obligations under this Agreement
and the Advisory Agreement, including rent, and the allocable portion of the
cost of the Corporation’s chief compliance officer and chief financial officer
and their respective staffs.

 



3

 

 



 

6.        Limitation of Liability of the Administrator; Indemnification. The
Administrator and its affiliates (and their respective officers, managers,
partners, agents, employees, controlling persons, members, and any other person
or entity affiliated with them) shall not be liable to the Corporation for any
action taken or omitted to be taken by the Administrator in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Corporation, and the Corporation shall
indemnify, defend and protect the Administrator and its affiliates (and their
respective officers, managers, partners, agents, employees, controlling persons,
members, and any other person or entity affiliated with the Administrator, each
of whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Administrator’s duties or obligations under this
Agreement or otherwise as administrator for the Corporation.  Notwithstanding
the preceding sentence of this Paragraph 6 to the contrary, nothing contained
herein shall protect or be deemed to protect the Indemnified Parties against or
entitle or be deemed to entitle the Indemnified Parties to indemnification in
respect of, any liability to the Corporation or its security holders to which
the Indemnified Parties would otherwise be subject by reason of willful
misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).

 

7.        Activities of the Administrator. The services of the Administrator to
the Corporation are not to be deemed to be exclusive, and the Administrator and
each affiliate is free to render services to others.  It is understood that
directors, officers, employees and stockholders of the Corporation are or may
become interested in the Administrator and its affiliates, as directors,
officers, members, managers, employees, partners, stockholders or otherwise, and
that the Administrator and directors, officers, members, managers, employees,
partners and stockholders of the Administrator and its affiliates are or may
become similarly interested in the Corporation as stockholders or otherwise.

 



4

 

 

8.Duration and Termination of this Agreement.

 

(a)       This Agreement shall become effective as of the date hereof, and shall
remain in force with respect to the Corporation for two years thereafter, and
thereafter continue from year to year, but only so long as such continuance is
specifically approved at least annually by (i) the Board of Directors of the
Corporation and (ii) a majority of those Directors who are not parties to this
Agreement or “interested persons” (as defined in the Investment Company Act) of
any such party.

 

(b)       This Agreement may be terminated at any time, without the payment of
any penalty, by vote of the Directors of the Corporation, or by the
Administrator, upon 60 days written notice to the other party.  This Agreement
may not be assigned by a party without the consent of the other party.

 

9.            Amendments of this Agreement. This Agreement may be amended
pursuant to a written instrument by mutual consent of the parties.

 

10.          Governing Law. This Agreement shall be construed in accordance with
laws of the State of New York applicable to contracts formed and to be performed
entirely within the State of New York and the applicable provisions of the
Investment Company Act, if any.  To the extent that the applicable laws of the
State of New York, or any of the provisions herein, conflict with the applicable
provisions of the Investment Company Act, if any, the latter shall control.

 

11.           Entire Agreement. This Agreement contains the entire agreement of
the parties and supersedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof.

 

12.           Notices. Any notice under this Agreement shall be given in
writing, addressed and delivered or mailed, postage prepaid, to the other party
at its principal office.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  TP FLEXIBLE INCOME FUND, INC.     By:  /s/ M. Grier Eliasek     Name: M. Grier
Eliasek     Title: Chief Executive Officer & President         PROSPECT
ADMINISTRATION LLC       By:  M. Grier Eliasek     Name: M. Grier Eliasek    
Title: Managing Director

 



6

